Opinion by
Watts, J.
§ 1025. Proceedings before justice of the peace to be construed with liberality and indulgence. Great liberality and indulgence are extended to the proceedings of justices of the peace, who are supposed not to be skilled in the forms of judicial proceedings observed in courts of record. If their proceedings are intelligible, and attain the ends of substantial justice, they are generally sustained. [Clay v. Clay, 7 Tex. 250.] In this case, the proceedings, which were by distress warrant, were held to be intelligible, and had attained the ends of justice, and, there being no error, the judgment was affirmed.
Affirmed.